Exhibit 10.3

STONE ENERGY CORPORATION

EXECUTIVE SEVERANCE PLAN

The STONE ENERGY CORPORATION EXECUTIVE SEVERANCE PLAN (the “Plan”) is hereby
adopted, pursuant to the authorization of the Board of Directors of STONE ENERGY
CORPORATION (the “Company”). The Plan has been established to provide financial
security to the Company’s Executives (as defined below) upon certain
terminations of employment with the Company. This Plan replaces in full and
supersedes the Executive Change in Control and Severance Plan that was
maintained for certain of the Company’s executives.

I.

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

“Annual Pay” shall mean the annual rate of base compensation of an Executive in
effect immediately prior to his termination of employment.

“Board” shall mean the Board of Directors of the Company or its successor.

“Cause” shall mean any termination of an Executive’s employment by reason of the
Executive’s: (i) willful and continued failure to perform substantially the
Executive’s duties (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness) after written notice of such
failure has been given to the Executive specifying in detail such failure or
(ii) the willful engaging by the Executive in conduct that is demonstrably and
materially injurious to the Company and its affiliates taken as a whole,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, no act or failure to act, on behalf of the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interests of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee”shall mean the Compensation Committee of the Board, or, if no
Compensation Committee exists, the Board. The Committee may delegate all or part
of its authority as it may choose to the Vice President of Human Resources of
the Company.

“Effective Date” shall mean the effective date of a plan of reorganization of
the Company and its subsidiaries filed under chapter 11 of title 11 of the
United States Code, 11 U.S. C. §§101-1532 (the “Cases”).

“Employer” shall mean the Company and each eligible entity designated as an
Employer in accordance with the provisions of Section 4.4 of the Plan.

“ERISA”shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Executive”shall mean any individual whose name is set forth on Schedule 1
hereto.

“Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent), but
only following the Effective Date, of any one of the following acts by the
Company:



--------------------------------------------------------------------------------

(A) a material reduction in the Executive’s annual base salary except for
across-the-board salary reductions similarly affecting all senior executives of
the Company and all senior executives of any person in control of the Company;

(B) a material diminution in the authority, duties or responsibilities of the
Executive; provided that a change resulting from the Company’s no longer being a
public company shall not be a basis for a Good Reason termination;

(C) a requirement that the Executive transfer to a work location that is more
than fifty (50) miles from such Executive’s principal work location that
materially increases Executive’s commute; or

(D) with respect to the Executive’s indicated on Schedule 1 failure of the
Company to adopt a new severance plan replacing this Plan within 180 days of the
Effective Date.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. Subject to the provisions of Involuntary Termination below, the
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.

“Health Benefit Coverages” shall mean coverage under each group health plan
sponsored or contributed to by the Employer for its similarly situated active
employees.

“Involuntary Termination” shall mean (i) any termination of the Executive’s
employment by the Employer other than for Cause and (ii) any termination of the
Executive’s employment by the Executive for Good Reason. In order for a
termination by the Executive to be for Good Reason, the Executive must first
give written notice to the Company in writing of the Good Reason event within 30
days of the initial existence of the Good Reason event, and other than for the
event under paragraph (D) of the definition of Good Reason, the Company shall
then have 30 days from its receipt of such notice to remedy the event and if the
Company fails to timely remedy the event, the Executive may terminate his
employment for Good Reason in the seven day period following the Company’s
failure to remedy the event. Such Involuntary Termination by the Executive for
Good Reason shall be effective only if the initial existence of the Good Reason
event occurred following the Effective Date.

“Release” shall mean a general release, substantially in the form attached
hereto, from the Executive that releases the Company and its affiliates from
employment related claims.

1.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.

1.3 Headings. The headings of Articles and Sections herein are included solely
for convenience and if there is any conflict between such headings and the text
of the Plan, the text will control.

 

2



--------------------------------------------------------------------------------

II.

SEVERANCE BENEFITS

2.1 Severance Payments. Subject to the provisions of Sections 2.2, 2.4, 2.5, and
4.5 hereof, if an Executive incurs an Involuntary Termination, then on the date
upon which his Release becomes irrevocable, the Executive shall receive the
following severance benefits:

A. a lump sum cash severance payment equal to the amount set forth for Executive
on Schedule 1 hereto;

B. the continuation of the Health Benefit Coverages for himself and, where
applicable, his eligible dependents for a period of six months following the
date of Involuntary Termination, at a cost to the Executive that is equal to the
cost for an active employee for similar coverage. The Executive may choose to
continue some or all of such Health Benefit Coverages.

C. accelerated vesting on the next tranche of any unvested, time-based equity
award held by an Executive that would otherwise have vested but for the
Involuntary Termination.

If at any time on or after an Executive’s Involuntary Termination any health
benefit plan in which he has elected to continue his coverage either is
terminated or ceases to provide coverage to him or his covered beneficiaries for
any reason, including, without limitation, by its terms or the terms of an
insurance contract providing the benefits of such plan or, with respect to a
group health plan, such plan no longer being subject to the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”), then Health Benefit Coverages shall mean
an economically equivalent cash payment for coverage equivalent to the coverage
that is provided (or if the plan has been terminated, that would have been
provided but for such termination) for similarly situated active employees,
plus, where applicable, a gross-up payment to the Executive to reflect the loss
of tax benefits associated with his “lost” employer-provided health plan
coverage benefit(s). With respect to the obligation of the Company to provide
continued health plan coverage hereunder, the Company shall take all actions
necessary such that the coverage is provided in a manner that satisfies the
requirements of Sections 105 and 106 of the Code such that the health benefits
received are not includible in the individual’s taxable income. The subsidized
COBRA Health Benefit Coverage(s) provided hereunder shall immediately end upon
the Executive’s obtainment of new employment and eligibility for health benefit
plan coverage(s) similar to that being continued (with the Executive being
obligated hereunder to promptly report such eligibility to the Employer);

D. the Executive will be eligible to receive outplacement services, the duration
and costs for which shall be determined by the then prevailing practice of the
Company’s Human Resources Department concerning outplacement services, but such
services shall be reasonable and commensurate with the Executive’s position and
in no event shall such benefits exceed a cost to the Company of five percent of
the Annual Pay of the Executive; and

E. without regard to the Release requirement, a lump sum amount, within 30 days
of such termination, equal to the earned, but unpaid, portion of the Executive’s
Annual Pay as of the date of his Involuntary Termination.

2.2 Release and Full Settlement. Notwithstanding anything to the contrary
herein, as a condition to the receipt of any severance payments or benefits
under Section 2.1 (A) through (D)

 

3



--------------------------------------------------------------------------------

above, an Executive whose employment has been subject to an Involuntary
Termination must, within 45 days of his Involuntary Termination, execute a
Release which must become irrevocable in accordance with its terms, in
substantially the form attached hereto as Attachment A, releasing the Committee,
the Plan fiduciaries, the Employer, and the Employer’s parent corporation,
subsidiaries, affiliates, shareholders, partners, officers, directors, employees
and agents from any and all claims and from any and all causes of action of any
kind or character including, but not limited to, all claims or causes of action
arising out of such Executive’s employment with the Employer or the termination
of such employment, but excluding all claims to benefits and payments the
Executive may have under any compensation or benefit plan, program or
arrangement, including the Plan. The performance of the Employer’s obligations
hereunder and the receipt of any benefits provided hereunder by such Executive
shall constitute full settlement of all such claims and causes of action.

2.3 No Mitigation. An Executive shall not be required to mitigate the amount of
any payment or benefit provided for in this Article II by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Article II be reduced by any compensation or benefit earned by the
Executive as the result of employment by another employer or by retirement
benefits, except as provided in Section 2.1(B) with respect to Health Benefit
Coverage and in Section 2.4 with respect to the coordination of severance
benefits hereunder with other agreements providing severance benefits. Subject
to the foregoing, the benefits under the Plan are in addition to any other
benefits to which an Executive is otherwise entitled.

2.4 Coordination with Other Arrangements. Any Executive who is a party to an
individual employment or severance agreement or covered by another similar
severance plan (“Other Plan”) of the Employer and who becomes eligible for
severance payments and benefits as provided in Section 2.1 of the Plan, shall
receive such severance payments and benefits as provided under Section 2.1 of
the Plan, but such payments and benefits shall be “offset” or reduced by any
severance payments or benefits provided to such Executive under any such Other
Plan.

2.5 Parachute Taxes. Notwithstanding anything to the contrary herein, in the
event any payment, distribution or provision of a benefit to an Executive
pursuant to the terms of the Plan, when aggregated with any other payment,
distribution or provision of a benefit to or on behalf of such Executive outside
of the Plan, would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Company shall reduce the payments and/or
benefits to such Executive in whole or in part so that no part of the payments
or benefits received under the Plan by such Executive will be subject to the
Excise Tax; provided, however, that such reduction(s) shall be made only if by
reason of such reduction(s) the Executive’s net after-tax benefit (as determined
in good faith by the Company), after all such reduction(s), will exceed the
Executive’s net after-tax benefit if such reduction(s) were not made. The
reduction of the total payments, if applicable, pursuant to the preceding
sentence, shall be made by reducing payments (including reducing a payment to
zero) payable in the order in which such payments would be made (beginning with
such payment that would be made first in time and continuing, to the extent
necessary, through to such payment that would be made last in time). The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by the Company in good
faith. Nothing in this Section 2.5 shall require the Company to be responsible
for, or have any liability or obligation with respect to, Executive’s excise tax
liabilities under Section 4999 of the Code.

 

4



--------------------------------------------------------------------------------

III.

ADMINISTRATION OF PLAN

3.1 Committee’s Powers and Duties. The Company shall be the named fiduciary and
shall have full power to administer the Plan in all of its details, subject to
applicable requirements of law. The duties of the Company shall be performed by
the Committee. It shall be a principal duty of the Committee to see that the
Plan is carried out, in accordance with its terms, for the exclusive benefit of
persons entitled to participate in the Plan. For this purpose, the Committee’s
powers shall include, but not be limited to, the following authority, in
addition to all other powers provided by the Plan:

A. to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

B. to interpret the Plan and all facts with respect to a claim for payment or
benefits, its interpretation thereof to be final and conclusive on all persons
claiming payment or benefits under the Plan;

C. to decide all questions concerning the Plan and the eligibility of any person
to participate in the Plan;

D. to make a determination as to the right of any person to a payment or benefit
under the Plan (including, without limitation, to determine whether and when
there has been a termination of an Executive’s employment and the cause of such
termination and the amount of such payment or benefit);

E. to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be required to assist in administering
the Plan;

F. to allocate and delegate its responsibilities under the Plan and to designate
other persons to carry out any of its responsibilities under the Plan, any such
allocation, delegation or designation to be in writing;

G. to sue or cause suit to be brought in the name of the Plan; and

H. to obtain from the Employer and from Executives such information as is
necessary for the proper administration of the Plan.

3.2 Member’s Own Participation. No member of the Committee may act or vote in a
decision of the Committee specifically relating to himself as a participant in
the Plan.

3.3 Indemnification. The Employer shall indemnify and hold harmless each member
of the Committee against any and all expenses and liabilities arising out of his
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s own gross negligence or willful misconduct.
Expenses against which such member shall be indemnified hereunder shall include,
without limitation, the amounts of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.

 

5



--------------------------------------------------------------------------------

3.4 Compensation, Bond and Expenses. The members of the Committee shall not
receive compensation with respect to their services for the Committee. To the
extent required by applicable law, but not otherwise, Committee members shall
furnish bond or security for the performance of their duties hereunder. Any
expenses properly incurred by the Committee incident to the administration,
termination or protection of the Plan, including the cost of furnishing bond,
shall be paid by the Company.

3.5 Claims Procedure. Any Executive that the Committee determines is entitled to
a benefit under the Plan is not required to file a claim for benefits. Any
Executive who is not paid a benefit and who believes that he is entitled to a
benefit or who has been paid a benefit and who believes that he is entitled to a
greater benefit may file a claim for benefits under the Plan in writing with the
Committee. In any case in which a claim for Plan benefits by an Executive is
denied or modified, the Committee shall furnish written notice to the claimant
within 90 days after receipt of such claim for Plan benefits (or within 180 days
if additional information requested by the Committee necessitates an extension
of the 90-day period and the claimant is informed of such extension in writing
within the original 90-day period), which notice shall:

A. state the specific reason or reasons for the denial or modification;

B. provide specific reference to pertinent Plan provisions on which the denial
or modification is based;

C. provide a description of any additional material or information necessary for
the Executive or his representative to perfect the claim, and an explanation of
why such material or information is necessary; and

D. explain the Plan’s claim review procedure as contained herein and describe
the Executive’s right to bring an action under Section 502(a) of ERISA following
a denial or modification on review.

In the event a claim for Plan benefits is denied or modified, if the Executive
or his representative desires to have such denial or modification reviewed, he
must, within 60 days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. In connection with such request, the Executive or his
representative may review any pertinent documents upon which such denial or
modification was based and may submit issues and comments in writing. Within 60
days following such request for review the Committee shall, after providing a
full and fair review, render its final decision in writing to the Executive and
his representative, if any, stating specific reasons for such decision and
making specific references to pertinent Plan provisions upon which the decision
is based. If special circumstances require an extension of such 60-day period,
the Committee’s decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review. If an extension of time
for review is required, written notice of the extension shall be furnished to
the Executive and his representative, if any, prior to the commencement of the
extension period. The Committee shall give written notice of its decision on
review to the Executive. In the event a claim for Plan benefits is denied or
modified on review, such notice shall set forth the specific reasons for such
denial or modification and provide specific references to the Plan provisions on
which the denial or modification is based. The notice shall also provide that
the Executive is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Executive’s claim for benefits,

 

6



--------------------------------------------------------------------------------

including (i) documents, records or other information relied upon for the
benefit determination, (ii) documents, records or other information submitted,
considered or generated without regard to whether such documents, records or
other information were relied upon in making the benefit determination, and
(iii) documents, records or other information that demonstrates compliance with
the standard claims procedure. The notice shall also contain a statement
describing the Executive’s right to bring an action under Section 502(a) of
ERISA. Any legal action with respect to a claim for Plan benefits must be filed
no later than one year after the later of (1) the date the claim is denied by
the Committee or (2) if a review of such denial is requested pursuant to the
provisions above, the date of the final decision by the Committee with respect
to such request.

IV.

GENERAL PROVISIONS

4.1 Funding. The benefits provided herein shall be unfunded and shall be
provided from the Employer’s general assets.

4.2 Cost of Plan. Except as provided in Section 2.1(B), the entire cost of the
Plan shall be borne by the Employer and no contributions shall be required of
the Executives.

4.3 Plan Year. The Plan shall operate on a calendar year basis.

4.4 Other Participating Employers. The Committee may designate any entity
eligible by law to participate in the Plan as an Employer by written instrument
delivered to the Secretary of the Company and the designated Employer. Such
written instrument shall specify the effective date of such designated
participation, may incorporate specific provisions relating to the operation of
the Plan which apply to the designated Employer only and shall become, as to
such designated Employer and its employees, a part of the Plan. Each designated
Employer shall be conclusively presumed to have consented to its designation and
to have agreed to be bound by the terms of the Plan and any and all amendments
thereto upon its submission of information to the Committee required by the
terms of or with respect to the Plan; provided, however, that the terms of the
Plan may be modified so as to increase the obligations of an Employer only with
the consent of such Employer, which consent shall be conclusively presumed to
have been given by such Employer upon its submission of any information to the
Committee required by the terms of or with respect to the Plan.

4.5 Amendment and Termination.

A. The Plan may be terminated or amended from time to time at the discretion of
the Board; provided, however, that, subject to the provisions of Section 4.5(B),
the Plan may not be amended or terminated to adversely affect the benefits
(contingent or otherwise) of any Executive then covered under the Plan without
such Executive’s consent prior to the adoption of a replacement plan, with terms
and conditions as determined by the Board or Committee, following the Effective
Date. The Employer’s obligation to make all payments and provide benefits that
have become payable as a result of an Involuntary Termination occurring during
the existence of the Plan shall survive any termination of the Plan.

B. The provisions set forth in Section 4.5(A) that otherwise restrict amendments
to the Plan shall not apply to (i) an amendment to the administrative provisions
of the Plan that is required pursuant to applicable law, (ii) an amendment that
increases the benefits

 

7



--------------------------------------------------------------------------------

payable under the Plan or otherwise constitutes a bona fide improvement of an
Executive’s rights under the Plan or (iii) an amendment which decreases the
benefits of an Executive that is consented to in writing by such Executive.

4.6 Not Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract of employment between the Employer and any person
or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time nor shall the Plan be deemed to give the Employer the right
to require any person to remain in the employ of the Employer or to restrict any
person’s right to terminate his employment at any time.

4.7 Severability. Any provision in the Plan that is prohibited or unenforceable
in any jurisdiction by reason of applicable law shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

4.8 Nonalienation. Executives shall not have any right to pledge, hypothecate,
anticipate or assign benefits or rights under the Plan, except by will or the
laws of descent and distribution.

4.9 Effect of Plan. The Plan is intended to supersede all prior oral or written
policies of the Employer and all prior oral or written communications to
Executives with respect to the subject matter hereof, and all such prior
policies or communications (including, without limitation, the Executive Change
in Control and Severance Plan superseded by this Plan and also the previously
superseded Executive Change in Control Severance Policy) are hereby null and
void and of no further force and effect. Further, the Plan shall be binding upon
the Employer and any successor of the Employer, by merger or otherwise, and
shall inure to the benefit of and be enforceable by the Employer’s Executives.

4.10 Taxes. The Employer or its successor may withhold from any amounts payable
to an Executive under the Plan such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

4.11 Governing Law. The Plan shall be interpreted and construed in accordance
with the laws of the State of Louisiana without regard to conflict of laws
principles, except to the extent pre-empted by federal law.

4.12 Section 409A. Notwithstanding any provision of the Plan to the contrary, if
on the date of the Executive’s separation from service the Executive is a
“specified employee,” as defined in Section 409A of the Code, then all or such
portion of any severance payments, benefits, or reimbursements under the Plan
that would be subject to the additional tax provided by Section 409A(a)(l )(B)
of the Code if not delayed as required by Section 409A(a)(2)(B)(i) of the Code
shall be delayed until the date that is six months after the date of the
Executive’s separation from service date (or, if earlier, the Executive’s date
of death) and shall be paid as a lump sum (without interest) on such date. No
payment shall be made under the Plan prior to the date the Executive incurs a
“separation from service,” within the meaning of Section 409A of the Code and
the regulations thereunder.

 

8



--------------------------------------------------------------------------------

4.13 Effective Date. This Plan will be effective as of December 13, 2016,
subject to approval of the bankruptcy court in the Cases. Should the bankruptcy
court not approve this Plan, then this Plan shall not be effective and the terms
of the Executive Change in Control and Severance Plan shall be reinstated.

APPROVED by the Board of Directors of Stone Energy Corporation on December 13,
2016.

EXECUTED this 13th day of December, 2016

 

STONE ENERGY CORPORATION By:  

/s/ David H. Welch

Name:   David H. Welch Title:   President and Chief Executive Officer

 

9



--------------------------------------------------------------------------------

ATTACHMENT A

TO

STONE ENERGY CORPORATION

EXECUTIVE SEVERANCE PLAN

 

10



--------------------------------------------------------------------------------

Attachment A to Stone Energy Corporation Executive Severance Plan

By Hand Delivery

{  }

{  }

{  }

{  }

Dear {  }

By signing below, this letter will become an Agreement between you and Stone
Energy Corporation (the “Company”) regarding the terms of your separation from
employment with the Company.

1. Your separation from employment is effective {  }.

2. You will be paid for all outstanding wages earned since your last paycheck
through and including {  }, less customary and applicable payroll deductions.
You confirm and agree that, other than the payments set forth in this paragraph,
you received all wages, reimbursements, commissions, payments, or other benefits
to which you are entitled as a result of your employment with the Company. The
payments set forth in this paragraph are not contingent upon your signing this
Agreement.

3. As consideration for this Agreement and as required under the terms of the
Stone Energy Corporation Executive Severance Plan, the Company agrees to pay
you, the following “Consideration”:

(a) a gross total amount of {  } dollars (${  })1, less customary and applicable
payroll deductions (“Severance”);

(b) subsidize your COBRA payments (for medical coverage only; dental and vision
coverage not included) for 6 months, beginning {}, at no charge, $0, all
provided you execute required COBRA paperwork on a timely basis;

(c) accelerate the vesting in {  } options and {  } shares of restricted stock,
which is the next tranche of options and restricted shares in which you would
vest, and

(d) provide you with outplacement services to be determined by the Company at an
expense to be capped at $[ ● ].

Payment of the Severance will be made in one lump sum in accordance with the

 

 

1 

Note to Draft: Amount as determined per Schedule 1 to Executive Severance Plan



--------------------------------------------------------------------------------

Company’s regular payroll practices, beginning on the first regular payroll date
following the “payment date” as defined in Paragraph 10 below. The Company’s
agreement to provide all of the Consideration is specifically contingent upon
you executing this Agreement and not revoking the Agreement, as set forth in
Paragraph 10 below. The Company’s obligation to pay the Consideration shall
cease upon your breach of any of your continuing contractual obligations to the
Company.

4. You will receive, by separate letter, information regarding your rights for
health insurance and COBRA. To the extent that you have such rights, nothing in
this Agreement will change or impair those rights.

5. In return for the Consideration in Paragraph 3, you hereby UNCONDITIONALLY
RELEASE AND DISCHARGE the Company, its successors, subsidiaries, parent
companies, assigns, joint ventures, and affiliated companies and their
respective agents, insurers, legal representatives, shareholders, attorneys,
employees, members, managers, officers and directors (collectively, the
“Releasees”) from ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION which
you may by law release, whether known or unknown, that you may have or claim to
have against any Releasee for any reason as of the date you sign this Agreement,
including, but not limited to any and all rights under federal, state and local
employment laws including without limitation the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the
Employee Retirement Income Security Act, the Equal Pay Act, the Occupational
Safety and Health Act, the National Labor Relations Act, and any and all other
local, state, and federal law claims arising under statute or common law. You
further agree that if anyone (including, but not limited to the Equal Employment
Opportunity Commission (the “EEOC”) or any other government agency or similar
such body or proposed class) makes a claim, including a class action, or
undertakes an investigation involving you in any way, you waive any and all
right and claim to financial recovery resulting from such claim or
investigation. Except to the extent that applicable law requires that you be
allowed to file a charge of discrimination with the EEOC or other administrative
charge or complaint, you further hereby AGREE NOT TO FILE A LAWSUIT or other
legal claim or charge to assert against any of the Releasees any claim released
by this Agreement. It is agreed that this is a general release and it is to be
broadly construed as a release of all claims, except those that cannot be
released by law. By signing this Agreement, you acknowledge that you are doing
so knowingly and voluntarily, that you understand that you may be releasing
claims you may not know about, and that you are waiving all rights you may have
had under any law that is intended to protect you from waiving unknown claims.
You warrant that you have not filed any notices, claims, complaints, charges, or
lawsuits of any kind whatsoever against the Company or any of the Releasees as
of the date of execution of this Agreement.

6. You represent and warrant that you have returned to the Company and the
Releasees all of their property (and that you have not and will not retain or
provide to anyone else any copies, summaries, excerpts, portions or other
representations thereof), including all keys, access cards, phones, computers,
printers, and computer-related equipment, and all copies of

 

2



--------------------------------------------------------------------------------

all files and documents in your possession, custody and control, including
without limitation any files or documents (whether in paper or electronic form)
you have about the Company’s practices, procedures, trade secrets, customer
lists, price lists, product marketing, personnel, staffing, salaries and wages,
and other things, files, or documents provided to you by the Company, created
during your employment with the Company, or otherwise relating to or belonging
to the Company.

7. You agree not to disparage the Company and the Releasees. This includes, but
is not limited to, disparaging comments, social media posts, correspondence, or
conversation with any and all persons, whether intended to be public or private.
In response to inquiries from third parties, you and the Company shall confirm
only that you separated from the Company on mutually acceptable terms. You agree
that the Company also may confirm to third parties your dates of employment,
title, and position(s).

8. Obligations regarding confidential information:

a. You agree that you will not violate the confidentiality agreement contained
in the Company’s employee handbook, except as may be provided below.

b. You agree that you will not, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any person any confidential or
proprietary information regarding the Company’s and/or the Releasees’ trade
secrets (as defined by applicable law); financial plans and data; management
planning information; business plans; operational methods; market studies;
marketing plans or strategies; pricing information; product development
techniques or plans; customer lists; customer files, data and financial
information; details of customer contracts; current and anticipated customer
requirements; identifying and other information pertaining to business referral
sources; past, current and planned research and development; computer aided
systems, software, strategies and programs; business acquisition plans;
management organization and related information (including, without limitation,
data and other information concerning the compensation and benefits paid to
officers, directors, employees and management); personnel and compensation
policies; new personnel acquisition plans; and other similar information. This
obligation shall remain in effect for as long as the information or materials in
question remain confidential or proprietary to the Company and/or the Releasees.
Notwithstanding the foregoing, this Agreement shall not prohibit disclosure of
information that (1) was generally known or available to the public prior to its
disclosure; or (2) becomes generally known or available to the public subsequent
to disclosure through no wrongful act of any person.

c. You agree that you will not disclose or otherwise communicate to any person
the terms and/or circumstances of this Agreement, including but not limited to
the benefit being paid under it or the fact of such payment, except that you may
disclose this information to your spouse, and to your attorney, accountant or
other professional advisor to whom you must make the disclosure in order for
them to adequately provide professional services to you. You will instruct them,
however, to maintain the confidentiality of this information just as you must.

d. Notwithstanding the foregoing obligations and restrictions regarding

 

3



--------------------------------------------------------------------------------

confidential information, nothing in this Agreement shall prohibit or restrict
you from: (I) making any disclosure of information required by law, court order
or subpoena (provided that you first provide the Company with prior notice of
the contemplated disclosure and cooperate with the Company in seeking a
protective order or other appropriate protection of such information); or
(2) providing information to, cooperating or assisting with any investigation or
proceeding brought by a federal, state or local law enforcement agency,
regulatory or governmental body, or judicial authority.

9. You acknowledge that the provisions of Paragraphs 6 through 8 are of unique
and substantial value to the Company, that damages to the Company and/or the
Releasees for breach of Paragraphs 6 through 8 would be difficult to ascertain,
and that in the event you breach any of the provisions of Paragraph 6 through 8,
the Company shall have the right to immediately obtain an injunction or decree
of specific performance from any court of competent jurisdiction to restrain you
from violating such provisions or to compel you to perform such undertakings or
agreements. If the Company must institute a proceeding to enforce this Agreement
against you, the Company shall be entitled to recover from you its attorneys’
fees and all other associated costs and expenses. If any violation occurs by
you, and regardless of whether the Company obtains legal or equitable relief
against you, you agree that you will remain subject to all of the terms of this
Agreement.

10. The offer embodied in this Agreement shall remain open and capable of
acceptance by you until {}, after which time the offer shall be revoked. You
acknowledge that you have at least 45 calendar days from the date of this letter
to accept the terms of this Agreement, although you may accept it at any time
within those 45 days. You are advised to consult an attorney about the Agreement
prior to executing it. To accept the Agreement, please date and sign this letter
and return it to me such that I receive it on or before {}. After you sign this
Agreement, you will still have an additional 7 days in which to revoke your
acceptance. To revoke, you must notify me in writing delivered via hand delivery
or certified mail, return receipt requested, and I must receive such written
notification before the end of the 7-day revocation period. If you do not
revoke, the twelfth business day after the date of your acceptance will be the
“payment date” for purposes of Paragraph 3 above.

11. This Agreement shall not in any way be construed as an admission by the
Company and/or the Releasees of wrongdoing or liability or that you have any
rights against any of these persons.

12. The provisions of this Agreement shall be construed according to the laws of
the State of Louisiana without regard to its conflicts of law provisions.

13. With the exception of the release contained in Paragraph 5, the provisions
of this Agreement are severable and if any part of it is found to be
unenforceable the other paragraphs shall remain fully and validly enforceable.
If the general release and covenant not to sue set forth in Paragraph 5 of this
Agreement is found to be unenforceable, this Agreement shall be null and void
and you will be required to return to the Company all Consideration already paid
to you. The language of all valid parts of this Agreement shall in all cases be
construed as a whole, according to fair meaning, and not strictly for or against
any of the parties.

 

4



--------------------------------------------------------------------------------

14. This Agreement expresses the entire agreement between the Company and you
relating to your termination of employment and the matters contained in this
Agreement. You agree that no one has made any representations or promises to
induce you to enter into this Agreement, except as set forth herein. This
Agreement may be amended only by a written document signed by both you and an
authorized representative of the Company.

15. You acknowledge that your job with the Company is being eliminated as the
result of a reduction-in-force, and that you have been provided with a notice
(Attachment A to this Agreement), as required by the Older Workers Benefit
Protection Act, 29 U.S.C. §626(0, that contains (i) a description of the
decisional unit of which you were considered a part for purposes of the
reduction in force; (ii) the job titles and ages of all individuals in such
decisional unit selected for the reduction-in-force; and (iii) the ages of all
individuals in such decisional unit who were not selected for inclusion in the
reduction-in-force.

If you have any questions about this Agreement or about your departure from the
Company in general, please address them directly to me. I am pleased that we are
able to part ways on these amicable terms. Thank you for your commitment and
years of service. The Company and I wish you every success in your future
endeavors.

Sincerely,

Florence M. Ziegler

Senior Vice President, Human Resources,

Communications and Administration

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT

AND GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN

AND UNKNOWN CLAIMS THROUGH THE DATE OF YOUR SIGNATURE.

YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING BELOW.

Accepted and agreed this     day of                 , 20    :

 

Signature:  

 

Print Name:  

 

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

 

EXECUTIVE

  

SEVERANCE AMOUNT

David H. Welch    1.5x annual base salary plus 1.0x accrued bonus Kenneth H.
Beer    1.25x annual base salary plus 1.0x accrued bonus Lisa S. Jaubert    1.0x
annual base salary John J. Leonard    1.0x annual base salary Eldon J. Louvier
   1.0x annual base salary Thomas L. Messonier    1.0x annual base salary Keith
A. Seilhan    1.0x annual base salary Richard L. Toothman, Jr.    1.0x annual
base salary Florence M. Ziegler    1.0x annual base salary

For purposes of this Schedule 1:

(a) “accrued bonus” shall mean a pro rata share of the Executive’s bonus
opportunity for the Executive up to the date of his Involuntary Termination at
the then projected rate of payout at the end of the performance period, in an
amount, if any, as determined by the Compensation Committee in its sole
discretion; provided, however, that such “accrued bonus” shall refer only to
bonus opportunities for Executive under the Company’s Key Employee Incentive
Plan (the “KEIP Bonus”) for terminations occurring prior to the Effective Date
and following the Effective Date such bonus opportunities as may be established
by the Compensation Committee; provided that if no bonus opportunity has been
established following the Effective Date then the Executive’s bonus opportunity
for proration purposes will be equal to 120% of annual base salary for Mr. Welch
and 100% of annual base salary for Mr. Beer.

(b) “base salary” shall mean the Executive’s base salary as in effect on the
Termination Date, unless such termination if for Good Reason as a result of a
reduction in Executive’s base salary, in which case Executive’s base salary in
effect immediately prior to such reduction.

(c) The following Executives are eligible to receive severance under clause
(D) of the definition of Good Reason: Lisa S. Jaubert, John J. Leonard, Eldon J.
Louvier, Thomas L. Messonier, Keith A. Seilhan, and Florence M. Ziegler.

 

6